PER CURIAM.
This is an appeal from a post decretal order which denied a deficiency decree, in a suit for foreclosure of a third mortgage on certain real estate. The amount due under the decree was $11,388.67. The property involved was bought in on the foreclosure sale by the plaintiff-mortgagee for $7,000 subject to two prior mortgages on which the unpaid balance aggregated $41,-200, leaving a deficiency sum of $4,388.67. There was evidence that the equity in the property, that is, the value above the outstanding mortgage indebtednesses was in excess of $27,000. This and other facts and circumstances disclosed on the record were sufficient to justify denial of the motion for deficiency decree. See Kissling v. McCarthy, Fla.App.1958, 100 So.2d 434. Compare Carlson v. Becker, Fla.1950, 45 So.2d 116; Houk v. Weiner, Fla.1951, 53 So.2d 304.
Affirmed.